 CONSTRUCTION. PRODUCTION & MAINTENANCE LABORERS UNION. LOCAL NO. 383Construction, Production & Maintenance Laborers'Union, Local No. 383, affiliated with Laborers' In-ternational Union of North America, AFL-CIO(William Pulice Concrete Construction) and JackD. Perkins, Jr. Case 28-CB-1163May 16, 1978DECISION AND ORDERBY CHAIRMAN FANNING ANI) MilMBEiRS Pi-NI I.1.AND TRtIESDAI.}'On January 26. 1978, Administrative Law JudgeGordon J. Myatt issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.'We agree with the Administrative Law Judge'sfinding that the Union's stated objection to the em-ployment of Jack D. Perkins, Jr.. was that he was nota member of the Union as well as the fact that he hadnot been referred for employment pursuant to thecontractual provisions of the labor agreement. HoW-ever, we do not agree with the Administrative LawJudge's failure to find a violation on the basis of theabove finding.The Board has repeatedly held that to find a viola-tion of the Act it need only be shown that a respon-dent's conduct was, in part, discriminatorily motivat-ed and the coexistence of separate lawful reasonsdoes not eliminate the unlawful aspect of the conductin question.2In such cases, where a respondent's mo-tivations are mixed, the Board has held that the legaleffect of the conduct is the same as though the illegalreason for its action was the only operative reason)3i the AdministratiSe Lai Judge inadxerlentlv found In Sec II Ihit thelabor organization involved in the instanl casC is "C oncrele Prodiuc tiolnandMaintenance Laborers' Union. Iocal No 381. affiliated with l.ahorers' In-ternational U nion of North America" We find that the correct nalnte of thelabhor orgnization herein is ·(onstruclion. Produtlcon & M alitiiena nce i.a-borers' I nion. I ocal No. 13. affillated .iih l.aborers' International l nlonof N orth Ameri.ca AFI. CI O. and ue do hereh\ correct his eriorl)rir cl ('Iuniil ,of Paintcer ;,' , AN , 4 L (/(), IBrot herhtwe, d ,f t' .DeicorIiors and Pupcerhanyier, ,, t .4-eriino, Ofalnrj od ( Bh'/iir), 151) NlRB1094 (1965): : 1 R B .4 hrin ,loi/iint Hri orAs 20W4 F 2d 883 (( A I1965). enfg I00 NIRB 279 (1952.)1".,Il I n 'r ,, IN, Intrnaltnal ,i I m iun oIp Oanltn.F. in c{'r,. 4I I'Thus, the facts. as found by the AdministrativeL.aw Judge in this case. clearly demonstrate that theUnion in causing Perkins' discharge was motivated,at least in part, b. unlawful considerations. Wetherefore find that its conduct violated Section8(b)( I )(A) and (2) of the Act.THE EFFECT OF THE UNFAIR LABOR PRA(CTICEUPON COMMERCFThe activities of the Respondent set forth above,occurring in connection with the operation of Wil-liam Pulice d hb/a William Pulice Concrete Con-struction. as described in section I of the Administra-tive Law Judge's Decision. have a close, intimate.and substantial relationship to trade, traffic, andcommerce among the several States and tend to la-bor disputes burdening and obstructing commerceand the free flow of commerce.Tiiil Ri xLiil)Itaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(b)( I )(A) andr (2) of the Act. we shall order that itcease and desist therefrom and take certain affirma-tive action, including the posting of appropriate no-tices, designed to effectuate the policies of the Act.Specially, we shall order that Respondent Unionbe required to send a letter to the Charging Partm,with a copy to William Pulice Concrete Construc-tion, his former employer, stating that it has no ob-jection to his employment notwithstanding his non-membership in Respondent Union. We shall furtherorder Respondent to make Jack D. Perkins. Jr..whole for an'N loss of earnings suffered by reason ofits unlawful conduct bh payment to him of the sumof mone' equal to the amount that he would haveearned from the date of the discrimination againsthim, less net earnings during said period.4Respon-dent's backpa\ liability will terminate 5 days after itnotifies the FI mploNer and Perkins that it has no oh-jection to Perkins' employment by the Employer.Backpay shall be computed in the manner prescribedbh the Board in F fl .Woolworth ('Cmtpanv, 90NL.RB 289 (1950), with interest as prescribed in Flor-ida Steel ('ororaltion. 231 NLRB 651 (1977).'In view of the serious nature of Respondent's un-fair labor practices found herein, we shall recoim-It) t LaiI 1) ( ra .'r. In, , 141 Nl RB 512. 19 (19I )3A' e i.e iur v I ihat i 11 1ril g, 177, Respondeent ent ai letter ti theI inpoioer Inforntiltll Ihat t he I T. on had no Iobjectioni to the emplonmernlof .lacik 1) Perklls Ir lhe rcki ri didoes not indicaite lf It i ai receiled hb theI llploicr -\., tiirisgl, a I l IQ l e tl .the ompail itnce atagte of the pro-ceedin th: dl terii ,iiitl i of the swmhllclianCte o f i til lerSee enicr.i As IN t'JI.-,Pi r lia.t m I h ' (. 138 Ni RB 716 i 1962)236 NLRB No. 19125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmend that the Respondent cease and desist from inany other manner infringing on the rights of employ-ees as guaranteed by Section 7 of the Act. As theBoard held in Local No. 78, United Brotherhood ofCarpenters and Joiners of America, AFL CIO (Mur-rav Walter, Inc.), 223 NLRB 733 (1976), "A 'broad'order is appropriate in situations such as this whereRespondent's unfair labor practice is serious in na-ture and strikes at the very heart of rights intended tobe protected by the Act. N.L.R.B. v. Entwistle MI/t}.Co., 120 F.2d 532, 536 (C.A. 4, 1941)."AMiENDED CONCLUSIONS OF LAWDelete Conclusion of Law 3 and add the followingas Conclusions of Law 3 and 4."3. By protesting the employment of and causingthe discharge of Jack D. Perkins, Jr., because he wasnot a member of the Union, Respondent violatedSection 8(b)(1)(A) and (2) of the Act."4. The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act."of said notice, on forms provided by the RegionalDirector for Region 28, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Sign and deliver sufficient copies of said noticeto the Regional Director for Region 28 for posting byWilliam Pulice Concrete Construction at all locationswhere notices to its employees are customarily post-ed, if said employer is willing to so post.(e) Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.tIn the event that this Order is enforced by a Judgment of a UnitedStates (Court of Appeals. the words in the notice reading "Posted hs Orderof the Nationa;l l.abor Relations Board" shall read "Posted Pursuant lo aJudgment of the United Slates Court of Appeals Enforcing an Order of theN;iional Lahbor Relations Board"ORDERPursuant to Section 10(c) of the National l.aborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Construction, Production & Maintenance Laborers'Union, Local No. 383, affiliated with Laborers' In-ternational Union of North America, AFL ('IO,Phoenix, Arizona, its officers, agents, and representa-tives, shall:I. Cease and desist from:(a) Protesting the employment and causing thedischarge of employees because they are not mem-bers of Respondent Union.(b) In any other manner coercing, or restrainingemployees of William Pulice Concrete Constructionin the exercise of rights guaranteed by' Section 7 ofthe Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Send a written notice to Jack D. Perkins, Jr..with a copy to the Employer, stating that it has noobjection to his employment despite his nonmember-ship in the Union.(b) Make Jack D. Perkins, Jr., whole for any lossof earnings suffered by reason of Respondent's un-lawful discrimination against him, in the mannerprovided above in the section of this Decision enti-tled "The Remedy."(c) Post at its offices at Phoenix, Arizona, copiesof the attached notice marked "Appendix." 6 CopiesAPPENDIXNolt il To MEMBERSPOStED BY ORDER OF IFIENAIIONAt LABOR RELAIIONS BOARDAn Agency of the United States GovernmentWlI wItl NO] protest the employment or de-mand the discharge of employees, because theyare not members of the Union.WE WII.l NOI in any other manner restrain orcoerce employees of William Pulice ConcreteConstruction in the exercise of rights guaranteedby Section 7 of the Act.WE WIL. make Jack D. Perkins. Jr., whole forany loss of earnings suffered by reason of ourunlawful conduct.CONSTRUCTION, PRODUCTION &MAINTENANCE LABORERS' UNION, LOCAL No.383 AFFILIATED WITH LABORERS'INIERNAIIONAL UNION OF NORTH AMERICA,AFL-CIODECISIONSTATEMENT OF THE CASEGORDON J MvAT, Administrative Law Judge: Thecharge in this case was filed on February 15, 1977,1 by Jacki Unless otherwise indicated. all dates herein refer t, the scar 1977126 CONSTRUCTION, PRODUCTION & MAINTENANCE LABORERS UNION, LOCAL NO. 383D. Perkins, Jr. (hereinafter referred to as the Charging Par-ty or Perkins), against Construction. Production & Mainte-nance Laborers' Union, Local No. 383, affiliated with la-borers' International Union of North America, AFL. CIO(hereinafter referred to as the Respondent Union). OnApril 1, the Regional Director for Region 28 issued a com-plaint and notice of hearing on behalf of the GeneralCounsel alleging that the Respondent Union engaged inunfair labor practices in violation of Section 8(b)( )(A) and(b)(2) of the National Labor Relations Act. as amended(hereinafter called the Act), 29 U.S.C. 151. et seq. The com-plaint alleged, inter alia, that agents of the RespondentUnion threatened to and did picket William Pulice Con-crete Construction (hereinafter called Pulice) at a construc-tion site because the contractor employed Perkins. whowas not a member of the Respondent Union. It is furtheralleged that as a result of this conduct, Pulice terminatedthe employment of Perkins on January 25. 1977. The Re-spondent Union filed an answer denying certain allega-tions of the complaint and the commission of any unfairlabor practices.A hearing was held in Phoenix, Arizona, on June 14. Allparties were represented by counsel and afforded full op-portunity to examine and cross-examine witnesses, and topresent material and relevant evidence on the issues in-volved. Briefs were submitted by the parties and have beenduly considered.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor. I make thefollowing:FINDINGS OF FACTi. JURISDICTIONThe pleadings admit, and I find, that William Puliced/b/a William Pulice Concrete Construction is a sole pro-prietorship engaged in the construction of sidewalks, gut-ters, and curbs. Pulice maintains its principal place of busi-ness at 2035 West Mountain View Road, Phoenix, Arizona.During the past calendar year. Pulice performed servicesvalued in excess of $50,000 for various political subdivi-sions of the State of Arizona. including, but not limited to,the city of Phoenix, the city of Scottsdale, and the city ofGlendale. Each of these political subdivisions, during thesame period, purchased goods and materials valued in ex-cess of $50,000 directly from points located in States otherthan the State of Arizona. Accordingly. Pulice is, and hasbeen at all times material herein, an employer as defined inSection 2(2) of the Act, engaged in commerce and in opera-tions affecting commerce, as defined in Section 2(6) and (7)of the Act.II THE LABOR ORGANIZATION INVOIVEDConcrete, Production & Maintenance Laborers' Union,Local No. 383, affiliated with Laborers' InternationalUnion of North America. AFL-CIO. is a labor organiza-tion within the meaning of Section 2(5) of the Act.III TIE ALLEGED I NFAIR LABOR PRACTICESA. Background FactsPulice is a party to a multiemplover bargaining agree-ment negotiated between the Associated General Contrac-tors of the State of Arizona and a group of unions consist-ing of the l aborers' District Council, a Teamster local. anda local of the Operative Plasterers' and Cement Masons.Under the terms of the contract (Master Labor Agree-ment). all signatory employers are required to requisitionworkmen from the local hiring hall of the union havingarea jurisdiction of the particular craft or skill involved.2Fhe agreement requires the hiring hall to be operated on anondiscriminators basis, without regard to union member-shipIn addition, there is provision for an order of preferencefor dispatching the registrants from the hiring halls (Resp.Exh. 2. p. 17). The registrants listed in "Group A" are theworkmen with the highest order of preference and are dis-patched first. This group consists of all qualified workmenwho haive formerly been employed for a period of at least60 days b) a signatory contractor in a craft covered by theagreement within the immediately preceding 2 years. Con-tractors may ask for a specific workman from this group byname. hut may not do so with the registrants on the de-scending priorit? lists. When group A is exhausted, the re-gistrants are dispatched from the list established for"Group B." This group consists of qualified workmen whowere formerly employed by signatory contractors during atleast 45 days within the past 5 years. The final list of regis-trants consists of "Group C." This includes all of the quali-fied workmen who are properly registered and available foremployment. The registrants on group C are only dis-patched when the lists for groups A and B are exhausted.B. The Circunrstances Invohling PerkinsSome time in December 1976, Perkins met with TonsPulice. general manager of the Employer, in a coffeeshopto discuss the possibility of employment. The meeting hadbeen arranged by Perkins' brother. Pulice told Perkins thathe had a job available. He stated that the Employer hadpurchased a new truck and expected delivery in the nearfuture, so that he was not certain whether Perkins would beemployed as a laborer or assigned to drive the truck whenit arrived. Pulice informed Perkins that he had to join aunion but suggested that until he knew what his dutieswould be, he simply would work until the truck arrived ora business agent came out to the jobsite to question him.By that time. theN would be able to determine in whichcraft he would work, and he could decide whether to jointhe Respondent Union or the Teamsters Union.Approximately 10 days after this meeting, Perkins beganworking for Pulice. The undisputed testimony indicatesthat approximately 90 percent of the work he performedwere duties normally assigned to laborers.Reap I ,i 2 p 4I- art l .c 1 c 112127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 12, Perkins was working at a jobsite at 52ndStreet and Cactus Road. Raymond Montoya. a businessagent for the Respondent Union, drove up and came overto where Perkins and a coworker were standing. HIe identi-fied himself and asked the employees for their referralslips.' According to Perkins' testimony, the coworker pro-duced his copy and the business agent made a notation inhis book. When Perkins stated that he did not have a refer-ral slip, the business agent asked to see his book. Perkinsstated that he did not have a book but that Tony (Pulice)told him he would get him in the Union. Perkins testifiedthat tfhe business agent then asked for his name and socialsecurity number, which he noted down in his book. liethen told Perkins that he understood, but would have totalk to Perkins' foreman about the matter. Montoya thenwent over to the foreman, Ramon Hernandez. He toldHernandez that Perkins was not a member of the Respon-dent Union, and that he should have been referred [fromthe hiring hall] in order to work on the job without anytrouble. Montoya advised Hernandez that he was puttingPulice on "24-hour notice" to take corrective action.4[ler-nandez told the business agent to take the matter up withPulice's office.5Montoya testified that he went to the jobsite on January12 solely for the purpose of checking the referrals of thelaborers who were working on the job. He denied askingPerkins for his union book or his social security numberwhen the employee could not produce a referral slip. How-ever, Montoya acknowledged that when another laboreron the job could not produce a referral slip he asked thatemployee to produce his union book and made a note of itsnumber. He further testified that when he returned to theunion offices he checked the records to ascertain whetheror not the employee's union dues were current. On cross-examination, Montova stated that when he found a workerwho he knew to be a member of the Union on a job uith-out a referral he would notify the "Union Board" that themember was in violation of the union bylaws. On the otherhand, if he found the person who he did not know to be amember, he would not advise the Board of a possible viola-tion. Montoya asserted that he had no way of determiningwhether the person was a member or not, since he neverasked to see a worker's union book. After Montoya left thejobsite, he notified union officials that he had put Pulice on"24-hour notice" because Perkins had not been referredfrom the hiring hall.When Montoya left the jobsite. Perkins went over toHernandez to find out what had been said by Montosa.According to Perkins. Ilernandez stated that Monto;athreatened to close down the job unless the Employer gotPerkins into the Union. Perkins then asked Hernandez toW',hen the t nion dispaltlhled .1 Aorkilan to .it eimplo) er. he wL.a l\ecntwo copies of a referral slip O()e cop was retalied hby te workman liltshow thai he had been referred from the hiring hall), and the other w,aigiven to Ihe enlplo er.4 Under the tefnllS Of tllhe greeclent. a COillrittli, r hilad 24 hoturs Ito iiilcihiring hall itla otllS or the "ni strike no lockout" pro'lsiolls ,aistld inIlonger be pplicabhle (Resl 1t:il 2. Lit ii) sec I()3. iand .itt ii co11112.71.h Ihe ihbo e testlllnilly iO Ctcerlllt g tIhle sc ll otil .IitlllilT\ I2 i.sl s\iit 1 lt lsof the credited testlinlnl1s of Perkins and Ilernaitndehave Tony Pulice contact him that evening. Pulice did notcontact Perkins until 2 days later, when he came out tovisit the jobsite. According to Perkins, Pulice remarked, "Iheard you got caught." He then asked Perkins what hewanted to do, and Perkins indicated that he wanted to jointhe Union. Perkins testified that Tony Pulice then told him,"Okay, fine, I'll call the man."Perkins continued to work for the Employer without in-cident until January 24. On that date, Perkins was workingat a jobsite located at 35th Avenue and Bell Road. JohnMoya, Sr., another business agent of the Respondent, cameto the jobsite at approximately 2:30 p.m. He called Perkinsby name and asked if he'd gotten his card yet. Perkins toldhim that Tony Pulice was getting him into the TeamstersUnion. According to Perkins, Moya then asked about thetype of work he was performing on the jobsite. Perkinsstated that he was driving the water truck. Moya then indi-cated that was all right, but told Perkins not to performany of the work normally performed by laborers.Moya's testimony is essentially the same as that of Per-kins' regarding this incident. However, Moya denied in-structing Perkins not to perform any laborer's work. Moyastated that when he left the jobsite he contacted the unionoffice by two-way radio and spoke to William Soltero, Jr.,vice president and assistant business manager of the Re-spondent Union. According to Moya, he suggested thatSoltero contact a Teamsters representative and visit thejobsite to check on Perkins.The following day, Perkins was working at the same job-site. He and the crew were preparing to pour concretewhen Soltero. Jr., and a Teamsters representative came up.Perkins was pulling rods at the time, which is laborers'work. The Teamsters representative asked Perkins if hedrove the truck and to see his Teamsters card. Perkins toldhim that his emplover was getting him in the TeamstersUnion. and he didn't have a card as yet. Soltero, Jr., thenasked Perkins if he had a referral from the Laborers' hall,and Perkins stated that he did not. During the course ofthis conversation. Hernandez came up and ordered Perkinsback to work since the crew was preparing to pour con-crete. Accurding to testimony of Hernandez, this angeredSoltero, Jr., and he stated that he was going to picket andleft.Since the job was almost completed, Hernandez instruct-ed Perkins to go to the jobsite at 52d Avenue and Cactuswith the understanding that the crew would meet him therelater. Approximately an hour after Perkins arrived at thesecond jobsite, the crew came up. They were followed bySoltero., Jr.. and another representative of the RespondentUnion. Soltero, Jr., and the other Laborers representativegot out of their car and began to picket the jobsite. Theycarried signs indicating that Pulice had breached its con-tract with the Respondent Union. Because of the picketing,the Laborers left the jobsite and Hernandez instructed Per-kins to leave also. Hernandez then contacted Tony Pulice,who came out to the jobsite approximately a half hourlater.When TIony Pulice arrived at the jobsite, he questionedSoltero, Jr., about the reason for the picketing, although hewas aware that it involved the employment of Perkins. Thetestimony of Tony Pulice was rather limited and terse. He128 CONSTRUCTION. PRODUCTION & MAINTENANCE LABORERS UNION, LOCAL NO. 383was an obvious reluctant and deliberately evasive witness,who admitted that he had refused to cooperate with coun-sel for the General Counsel in preparing the case for hear-ing. Therefore, his affidavit, which he stated upon reflec-tion he would not have given, was submitted into evidencein an effort to ascertain the true facts. Based on his reluc-tant testimony and the affidavit, it is apparent that Soltero,Jr., told Pulice that Perkins was not "right" with the Union.He said that Perkins did not belong to the Union and hadnot been referred out of the Laborers' hiring hall. Pulicethen asked what he had to do to get Perkins "straight." andSoltero, Jr., responded that it was out of his hands. He toldPulice he would have to get in touch with William Soltero.Sr., the business manager of the Respondent Union.That afternoon Tony Pulice called Soltero. Sr., to askhow he could get the matter straightened out. He toldSoltero, Sr.. that Perkins was willing to pay the initiationfee to join the Union but Soltero. Sr., stated, "Hell no. Idon't want him." Pulice subsequently called Perkins andinformed him that the Union would not let him in.Approximately a week later, after being reassured byTony Pulice that he would be rehired if he secured mem-bership in the Union, Perkins went down to the union busi-ness office. He spoke with Soltero. Jr.. and explained thesituation to him. He also told Soltero. Jr., that if he couldget a union card, Pulice was willing to put him back towork. Soltero, Jr., attempted to contact Pulice. but was un-successful. He then informed Perkins that membership inthe Union was more than just a one-man decision. Theapplication had to be approved by the executive board andanother committee of the Union. fie asked Perkins if hewas willing to picket for the Union as good-faith evidenceof his intentions. Perkins agreed and was assigned to walka picket line for I day.Approximately a week thereafter, Perkins contactedSoltero, Sr., about his request for joining the Union. iewas told that he could not because the Union didn't have"any room for any smart asses." Since his termination onJanuary 25, 1977, Perkins has not worked for Pulice C'on-crete Construction, nor has he been asked to return towork. On April 8. 1977, the attorney for the RespondentUnion sent a letter to the employer stating that the Re-spondent Union had no objection to the Employer hiringPerkins, or any other employee not a-member of the Re-spondent Union, to perform laborers' work, provided theywere properly referred pursuant to the hiring hall prosi-sions of the collective-bargaining agreement. It should henoted at this point, that at no time during his tenure withPulice Concrete Construction, or after his termination onJanuary 25, did Perkins ever request that his name he puton the referral list at the Union's hiring hall.Concluding FindingsThere are several conflicts in testimony to be resolvedhere before reaching the ultimate issue of whether the Re-spondent Union attempted to cause and did cause Perkins'termination because he lacked membership in that labororganization. The first conflict of testimony relates to thestatements made by Montoya at the jobsite on Januar' 12.It is undisputed that Montoya was at the jobsite to checkthe referrals of all the employees performing laborers'work. It is also undisputed that he asked to see the referralslip of each employee he observed performing laborers'work. Perkins testified that when he could not produce areferral slip. Montoya asked to see his union book. Monto-ya, on the other hand, denied asking to see anything otherthan the referral slip so he could ascertain whether theemployee had been referred from the hiring hall. Montoyaalso denied telling Hernandez that Perkins was not a mem-her of the Union. I do not credit Montosa's testimonywhere it conflicts with that of other witnesses. He im-pressed me as tailoring his answers so that his statementswere exculpatory rather than being an accurate account ofthe conversation at the jobsite. Moreover. I find the testi-mon, of llernandez to be forthright, even though he dis-planed an obvious concern about maintaining hisemploser's good relationship with the Union. Accordingly.I finl that Montoya did ask to see Perkins' union book.and he did tell Hernandez that he was putting Pulice on"24-hour notice" because Perkins was not a union memberand had not been referred from the hiring hall.Similarly, I discredit Mova's denial that he asked Perkinsif he had a union card on January 24, or that he told Her-nandez there would be trouble because Perkins was not amember of the Union. Rather, on the basis of the creditedtestimony of Perkins and Hernandez, I find that Moya didask if Perkins had a card, and that he told Hernandez therewould be trouble because Perkins was not a member of theUnion and because he had not been properly referred.I inally. I find that on January 25. Soltero. Jr.. told TonyPulice that the Respondent Union was picketing the jobsitebecause Perkins was not "straight" with the Union, as hewas not a member and because he had not been referredfrom the hiring hall. My conclusions in this regard arebased on the oral testimony of Tony Pulice and his affida-vit which is in evidence. While this witness was unwilling todivulge the facts and was manifestly concerned about hiscompans's relationship with the Union, his cryptic state-ments nevertheless revealed the substance of this conversa-tion.Hlaving found that the Union's stated objection to theemployment of Perkins was that he was not a member aswell as the fact that he had not been referred for employ-ment pursuant to the contractual provisions of the laboragreement, the issue reduces itself to whether the Uniondiscriminatoril) caused Perkins' discharge. Counsel for theGeneral Counsel relies heavil, on the Maynard C. Behoircase 'to support a finding of a violation. In that case theBoard held that the union violated Section 8(b)(1)(A) and(2) of the Act b3causing an employee's discharge becausehe was not a member of the union; even though under theterms of an exclusive hiring-hall provision in the contract.the union was entitled to ask for the discharge for lawfulreasons. At first blush, it would appear that Belvoir is con-trolling in the instant case, but I find there is a significantfactual distinction which warrlants a different result. In Bel-mir, the Board specifically found that the union represen-tatilc only complained of a lack of membership and madet II r, t ( i Pe , I ttl \ , III t ( 10 , e, I *r.,tra ( / I......I1;1 N I RIS 11)'J4 ( 19t~)129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDno mention of the failure to comply with the hiring-hallprocedures albeit the union asserted a claim to the con-trary at the hearing. Thus, the Board held that the "dis-charge was predicated upon discriminatory reasons," andthat it was "no defense that the [union] might have beenentitled to require [the employee's] discharge pursuant tothe hiring-hall provisions." 7In the instant case, the Union not only was entitled toask for the discharge of Perkins under the hiring hall provi-sions,sbut did in fact articulate his failure to come throughthe hiring hall as their major objection to his employment.Each business representative of the Respondent Unionspecifically told the foreman or Tony Pulice that Perkinshad not been properly referred by the Union. Furthermore.when Montoya placed the Employer on 24-hour notice, itwas pursuant to a provision in the contract allowing suchaction to be invoked when there was a violation of thehiring-hall agreement. Additionally, when the Union pick-eted on January 25. the legend on the picket sign indicatedthat the Employer was in breach of the contract with theRespondent Union--thereby indicating that the Union'saction was predicated on the violation of the hiring-hallprovision contained in the labor agreement.In these circumstances, I find that the RespondentUnion was merely enforcing its hiring-hall provisions bydemanding and securing Perkins' discharge because he by-passed the exclusive referral system in working for the i m-ployer. Construction and General Laborers Local LtinionNumber 596 of the Laborers International Union of NorthAmerica (Leo J. tHood Mason Contractors, Inc.), 216 NL RB778 (1975). The fact that the union representative also stat-ed that Perkins wlas not a member of the Union is notsufficient here, without more, to convert lawful action intothat which is unlawful. There is no claim here that thehiring-hall provisions were discriminatory or operated in adiscriminatory manner. Nor is there any claim or any evi-dence that referrals were restricted to union members.Consequently, I find that the Union was policing and en-forcing a legitimate contract right when it protested thehiring of Perkins in contradiction to the hiring-hall prosi-Id al 10i97i r 1 7/ , I nal,, tl al Bothrh /...., otR .l36 t S 6' 'e,5tie Motor E. c,, ,./X. N 1, R B. 365 tV.S 667 (19611sions. Boston C(ement Masons and Asphalt Layers Union No.534 (Duron Maguire Eastern Corp.), 216 NLRB 568 (1975).The fact that Perkins, on the basis of representations byTony Pulice, perceived union membership to be the soleentitlement for employment is not material to the decisionin this case. Nor does the fact that the Respondent Union.through Soltero, Sr., refused to admit Perkins to member-ship have a bearing on the conclusions herein. Perkins, byhis own admission, never attempted to register and get onthe referral list at the union hiring hall. His only efforts,and that of his employer, were to attempt to secure unionmembership on the theory that such status alone wouldallow him to continue to work on the job. Perkins' miscon-ception in this regard cannot be attributed to the Union inthe absence of evidence showing that union membershipwas a requirement for employment.Accordingly. I find that the actions of the RespondentUnion in protesting and causing the termination of the em-ployment of Perkins, because he had been hired in contra-vention to the exclusive hiring-hall provisions, does notconstitute a violation of Section 8(b)(1)(A) and (2) of theAct. United Association of Journeyman and Apprentices ofthe Plumbing and Pipefitting Industry of the United Statesand Canada, Local Union 469 (S. M. McCulloch d/b/a Mc-('ulloch Plumbing Company), 159 NLRB 1119 (1966).CONCLUSIONS OF LAW1. Respondent Construction. Production & Mainte-nance Laborers Union. Local No. 383, affiliated with La-borers' International Union of North America, AFL-CIO,is a labor organization within the meaning of Section 2(5)of the Act.2. William Pulice d/b/a William Pulice Concrete Con-struction is an employer within the meaning of Section 2(2)of the Act engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3. By protesting the employment and causing the dis-charge of Jack D. Perkins, Jr.. for the reason that he by-passed the exclusive hiring-hall provisions contained in thelabor agreement in working for Pulice Concrete Construc-tion, the Respondent Union did not violate Section8(b)( )(A) and (2) of the Act.]Recommended Order for dismissal omitted from publi-cation.]130